 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 3:19-CR-00006-DMC
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   CASEY NEIL HAIGHT,                                 DATE: April 14, 2020
                                                        TIME: 11:00 a.m.
15                               Defendant.             COURT: Hon. Dennis M. Cota
16

17          This case was previously set for a Status Conference on April 14, 2020. On March 17, 2020, this

18 Court issued General Order 611, which suspends all jury trials in the Eastern District of California

19 scheduled to commence before May 1, 2020. This General Order was entered to address public health

20 concerns related to COVID-19.
21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 14, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 16,

28 2020, and to exclude time between April 14, 2020, and June 16, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          3.     The parties agree and stipulate, and request that the Court find the following:

 2                 a)      The government has represented that the discovery associated with this case

 3          includes investigative reports and related documents in electronic form. All of this discovery has

 4          been either produced directly to counsel and/or made available for inspection and copying.

 5                 b)      Counsel for defendant desires additional time because he was recently appointed

 6          to this case on January 13, 2020, and as such, needs additional time to meet with the client,

 7          review the history of this case and prepare for the sentencing hearing on an underlying case.

 8                 c)      Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny him the reasonable time necessary for effective preparation, taking into

10          account the exercise of due diligence.

11                 d)      The government does not object to the continuance.

12                 e)      In addition to the public health concerns cited by General Order 611 and

13          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14          this case because Counsel or other relevant individuals have been encouraged to telework and

15          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

16          contact should the hearing proceed.

17                 f)      Based on the above-stated findings, the ends of justice served by continuing the

18          case as requested outweigh the interest of the public and the defendant in a trial within the

19          original date prescribed by the Speedy Trial Act.

20                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21          et seq., within which trial must commence, the time period of April 14, 2020 to June 16, 2020,

22          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [reasonable time to

23          prepare] because it results from a continuance granted by the Court at defendant’s request on the

24          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

25          best interest of the public and the defendant in a speedy trial.

26          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 must commence.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        IT IS SO STIPULATED.

 2

 3   Dated: March 23, 2020                         MCGREGOR W. SCOTT
                                                   United States Attorney
 4

 5                                                 /s/ CHRISTOPHER S. HALES
                                                   CHRISTOPHER S. HALES
 6                                                 Assistant United States Attorney
 7

 8   Dated: March 23, 2020                         /s/ JEROME PRICE
                                                   JEROME PRICE
 9
                                                   Assistant Federal Defender
10                                                 Counsel for Defendant
                                                   CASEY NEIL HAIGHT
11

12

13
                                [PROPOSED] FINDINGS AND ORDER
14
          IT IS SO FOUND AND ORDERED this 24th day of March , 2020.
15

16

17                                            ____________________________________
                                              DENNIS M. COTA
18
                                              UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME     4
30   PERIODS UNDER SPEEDY TRIAL ACT
